Citation Nr: 0001394	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  95-11 940	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for arthritis of multiple 
joints, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
May 1952 and from June 1953 to September 1970.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1994 rating decision by the RO which denied 
an increased rating for arthritis of multiple joints, rated 
20 percent disabling.


REMAND

The Board finds that the veteran's claim for an increase in a 
20 percent rating for multiple joint arthritis is well 
grounded, meaning plausible, and the file shows there is a 
further VA duty to assist him in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992); Murphy v. Derwinski 1 Vet.App. 78 (1990)

The current 20 percent rating for arthritis of multiple 
joints has been assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which provides that a 20 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating episodes.  Code 5003 also provides 
that separate ratings may be assigned, based on limitation of 
motion criteria, for each major joint or group of minor 
joints for which there is X-ray evidence of arthritis.  
Historical medical records describe a number of joints 
affected by arthritis, but the recent medical evidence 
(including an August 1997 examination for the VA by 
Professional Therapies of Roanoke, Inc.) does not clearly 
indicate all joints having arthritis by X-ray study, nor are 
there recent detailed range of motion studies for all joints 
having arthritis.  Such information is necessary to determine 
if a higher overall rating may result by a joint-by-joint 
evaluation of arthritis based on limitation of motion.  In 
the judgment of the Board, a current examination is warranted 
for this purpose, and any recent treatment records should 
also be obtained.  Caffrey v. Brown, 6 Vet.App. 377 (1994); 
Murincsak v. Derwinski, 2 Vet.App. 363  (1992).

\In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for 
arthritis since 1995.  Following the 
procedures of 38 C.F.R. § 3.159, the RO 
should obtain copies of the related 
treatment records.

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to ascertain the current 
severity of his arthritis of multiple 
joints.  The claims folder should be 
provided to and reviewed by the examiner.  
All indicated X-ray studies should be 
accomplished to identify all joints of 
the body in which the veteran has 
arthritis.  As to each joint of the body 
for which there is X-ray evidence of 
arthritis, range of motion should be 
measured with a goniometer and reported 
in degrees.  The doctor should note any 
objective signs of pain on motion of the 
affected joints, and the doctor should 
also assess whether and to what extent 
additional limitation of motion would 
result from use of the joints or during 
flare-ups.

3.  When the foregoing development is 
completed, the RO should readjudicate the 
claim for an increased rating for 
arthritis of multiple joints.  This 
should include a joint-by-joint rating 
based on limitation of motion of all 
joints for which there is X-ray evidence 
of arthritis.  If the claim remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



